722 N.W.2d 870 (2006)
ACORN INVESTMENT COMPANY, Plaintiff-Appellee,
v.
Antonio McKELTON, Defendant/Cross-Plaintiff-Appellant, and
Argent Mortgage Company, L.L.C., Defendant-Appellant, and
Armour Norris, Defendant/Cross-Defendant, and
Ace I Title Agency, L.L.C., Defendant.
Docket No. 131787. COA No. 259662.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.